                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        DEAN A. ROBBINS,
                                  10                                                   Case No. 18-cv-00292-RS
                                                       Plaintiff,
                                  11                                                   Case No. 19-cv-01558-RS
                                                v.
                                  12                                                   ORDER CONSOLIDATING CASES,
Northern District of California
 United States District Court




                                        PHILLIPS 66 COMPANY,                           APPOINTING INTERIM CLASS
                                  13                                                   COUNSEL, AND DENYING
                                                       Defendant.                      MOTION TO STAY AS MOOT
                                  14
                                        TIMOTHY GREEN, et al.,
                                  15
                                                       Plaintiffs,
                                  16
                                                v.
                                  17
                                        PHILLIPS 66 COMPANY,
                                  18
                                        Defendant.
                                  19

                                  20                                              I. INTRODUCTION

                                  21          Plaintiff Timothy Green moves to consolidate the following two cases: (1) Robbins v.

                                  22   Phillips 66 Company, 18-cv-00292-RS (“the Robbins matter”); (2) Green v. Phillips 66 Company,

                                  23   18-cv-01558-RS (“the Green matter”). In opposition, Plaintiff Dean Robbins moves to stay the

                                  24   Green matter pursuant to the first-to-file rule or, in the alternative, name his counsel as interim

                                  25   class counsel pursuant to Federal Rule of Civil Procedure 23(g)(3). Although noticed for hearing

                                  26   on separate dates, the matters are appropriately considered together. This matter is suitable for

                                  27   disposition without oral argument pursuant to Civil Local Rule 7-1(b). For the reasons explained

                                  28   below, the cases are consolidated, the Setareh Law Group is appointed interim class counsel, and
                                   1   Robbins’s motion to stay is denied as moot.

                                   2                                               II. BACKGROUND

                                   3          On November 17, 2017, Robbins filed the Robbins matter in San Francisco Superior Court

                                   4   as a putative class of non-exempt hourly employees who worked for Phillips 66 Company

                                   5   (“Phillips 66”) and alleged numerous labor code violations, including failure to provide meal

                                   6   periods, to provide rest periods, to pay hourly wages, to provide accurate written wage statements,

                                   7   to timely pay all final wages, and for unfair competition. The putative class also sought civil

                                   8   penalties under California’s Private Attorneys General Act (“PAGA”), Cal. Labor Code §§ 2698,

                                   9   et seq. The matter was subsequently removed to the Northern District of California in January

                                  10   2018 pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). In April 2018,

                                  11   Phillips 66’s motion to dismiss and strike the first amended complaint was denied. The parties

                                  12   have engaged in active document discovery and are currently scheduled to participate in a
Northern District of California
 United States District Court




                                  13   mediation session on October 3, 2019.

                                  14          The Green action was filed in Los Angeles Superior Court on July 23, 2018 as an almost

                                  15   identical putative class of non-exempt hourly employees who worked for Phillips 66, alleging the

                                  16   same claims for relief with the exception of a claim for minimum wages, for failure to pay

                                  17   overtime, and without a PAGA claim. After Phillips 66 was served in September 2018, the case

                                  18   was removed to the Central District of California in October 2018. In February 2019, the parties

                                  19   conducted their Rule 26(f) conference, after which Green propounded formal written discovery on

                                  20   Phillips 66 consisting of a request for document production and interrogatories. The next month,

                                  21   the parties stipulated to transfer the case to the Northern District of California, after which the

                                  22   Green action was deemed related to the Robbins action, in April 2019.

                                  23          A case management conference was held in the Green matter on June 27, 2019. The

                                  24   parties represented in their joint statement that they had agreed to stay formal discovery until the

                                  25   October 3rd mediation. Green had been invited to participate in the mediation with Robbins and

                                  26   Phillips 66, and Robbins had also agreed to exchange all discovery produced in the Robbins matter

                                  27   to the parties in Green subject to a stipulated protective order. Green’s counsel represented that

                                  28      ORDER CONSOLIDATING CASES, APPOINTING INTERIM CLASS COUNSEL, AND DENYING MOTION TO STAY AS MOOT
                                                                                                                CASE NO. 18-cv-00292-RS
                                                                                          2
                                   1   they were attempting to coordinate the matter with Robbins’s counsel, but that no formal

                                   2   agreement had been reached and that an order consolidating the matters would be necessary. After

                                   3   the case management conference, Robbins filed a motion to stay the Green matter under the first-

                                   4   to-file rule or, in the alternative, name his counsel as interim class counsel pursuant to Federal

                                   5   Rule of Civil Procedure 23(g)(3), noticed for a hearing on August 22, 2019.

                                   6                                           III. LEGAL STANDARD

                                   7          A. Consolidation

                                   8          Under Federal Rule of Civil Procedure 42(a), a court may consolidate actions that “involve

                                   9   a common question of law or fact.” “The purpose of consolidation is not only to enhance

                                  10   efficiency of the trial court by avoiding unnecessary duplication of evidence and procedures, but

                                  11   also to avoid inconsistent adjudications.” Team Enters., LLC v. W. Inv. Real Estate Tr., Nos. 1:08-

                                  12   cv-00872-LJO-SMS, 1:08-cv-01050-LJO-SMS, 2008 WL 4712759, at *1 (E.D. Cal. Oct. 23,
Northern District of California
 United States District Court




                                  13   2008). District courts have broad discretion under this rule to consolidate cases pending in the

                                  14   same district. Inv’rs Research Co. v. U.S. Dist. Court, 877 F.2d 777, 777 (9th Cir. 1989). In

                                  15   deciding whether to consolidate actions under Rule 42(a), the court must balance the savings of

                                  16   time and effort consolidation will produce against any inconvenience, delay, or expense that it

                                  17   would cause. Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984), overruled on other

                                  18   grounds by Hall v. Hall, 138 S. Ct. 1118 (2018).

                                  19          B. Appointment of Interim Class Counsel

                                  20          A district court may “designate interim counsel to act on behalf of a putative class before

                                  21   determining whether to certify the action as a class action.” Fed R. Civ. P. 23(g)(3). Appointment

                                  22   of interim class counsel during the pre-certification period may be appropriate, as “it will usually

                                  23   be important for an attorney to take action to prepare for the certification decision.” Advisory

                                  24   Committee Note to Rule 23(g)(2)(A) (2003 amendments). This is particularly true in a situation

                                  25   where there are a “number of overlapping, duplicative, or competing suits pending in other courts,

                                  26   and some or all of those suits may be consolidated, [and] a number of lawyers may compete for

                                  27   class counsel appointment.” Chacanaca v. Quaker Oats Co., No. C 10-0502-RS, 2011 WL

                                  28      ORDER CONSOLIDATING CASES, APPOINTING INTERIM CLASS COUNSEL, AND DENYING MOTION TO STAY AS MOOT
                                                                                                                CASE NO. 18-cv-00292-RS
                                                                                          3
                                   1   13141425, at *2 (N.D. Cal. June 14, 2011) (internal quotation marks omitted). “In such cases,

                                   2   designation of interim counsel clarifies responsibility for protecting the interests of the class

                                   3   during precertification activities . . . .” Id. (internal quotation marks omitted).

                                   4           When selecting counsel for appointment, a court considers various factors: (1) the work

                                   5   counsel has done in identifying or investigating potential claims in the action; (2) counsel’s

                                   6   experience in handling class actions, other complex litigation, and the types of claims asserted in

                                   7   the action; (3) counsel’s knowledge of the applicable law; and (4) the resources that counsel will

                                   8   commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A).

                                   9                                                 IV. DISCUSSION

                                  10           A. Stay Pursuant to First-to-File Rule

                                  11           The “first-to-file” rule is a “generally recognized doctrine of federal comity which permits

                                  12   a district court to decline jurisdiction over an action when a complaint involving the same parties
Northern District of California
 United States District Court




                                  13   and issues has already been filed in another district.” Pacesetter Sys., Inc. v. Medtronic Inc., 678

                                  14   F.2d 93, 94-95 (9th Cir. 1982). The rule “favors the forum of the first-filed action, whether or not

                                  15   it is a declaratory action,” see Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 937 (Fed. Cir.

                                  16   1993), overruled on other grounds by Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995), in the

                                  17   service of “promot[ing] judicial efficiency and prevent[ing] the risk of inconsistent decisions that

                                  18   would arise from multiple litigations of identical claims.” Interactive Fitness Holdings, LLC v.

                                  19   Icon Health & Fitness, Inc., No. 10-cv-04628-LHK, 2011 WL 1302633, at *2 (N.D. Cal. Apr. 5,

                                  20   2011). The rule “should not be disregarded lightly.” Alltrade, Inc. v. Uniweld Prods., Inc., 946

                                  21   F.2d 622, 625 (9th Cir. 1991) (quotations omitted). That said, it is “not a rigid or inflexible rule to

                                  22   be mechanically applied, but rather is to be applied with a view to the dictates of sound judicial

                                  23   administration.” Pacesetter, 678 F.2d at 95. In applying the rule, courts focus primarily on the

                                  24   chronology of the filings, the identity of the parties, and whether the issues presented in the

                                  25   successive actions substantially overlap. Intersearch Worldwide, Ltd. v. Intersearch Grp., Inc.,

                                  26   544 F. Supp. 2d 949, 957 (N.D. Cal. 2008).

                                  27           Courts have found that the first-to-file rule is not limited to cases brought in different

                                  28      ORDER CONSOLIDATING CASES, APPOINTING INTERIM CLASS COUNSEL, AND DENYING MOTION TO STAY AS MOOT
                                                                                                                CASE NO. 18-cv-00292-RS
                                                                                           4
                                   1   districts. See Wallerstein v. Dole Fresh Vegetables, Inc., 967 F. Supp. 2d 1289, 1294 (N.D. Cal.

                                   2   2013). Others have not been persuaded. See Bell v. Toyota Motor Sales, USA, Inc., No. LACV

                                   3   17-07079-VAP (KSx), 2017 WL 10562859, at *3 & n.2 (C.D. Cal. Dec. 4, 2017) (distinguishing

                                   4   Wallerstein on the basis that it dealt with two cases that were in different districts at the time the

                                   5   court decided the first-to-file rule applied and concluding the first-to-file rule does not apply where

                                   6   both cases are in the same venue). The latter is more convincing, as there is no concern a court

                                   7   will issue inconsistent rulings in two cases that are already before it. As discussed below,

                                   8   however, the parties’ concerns regarding judicial economy will be adequately served by

                                   9   consolidating these actions, thereby mooting Robbins’s motion to stay under the first-to-file rule.

                                  10           B. Consolidation

                                  11           The core factual allegation in both cases is the same: plaintiffs contend Phillips 66 violated

                                  12   California labor law regarding payment of wages, providing meal and rest periods, providing
Northern District of California
 United States District Court




                                  13   accurate wage statements, and engaging in unfair competition. Both cases are putative class

                                  14   actions seeking certification of purportedly similar classes. Moreover, because both cases target

                                  15   the same defendant, Phillips 66’s discovery obligation in each matter is sure at least to overlap.

                                  16   Consolidation would ensure coordinated discovery, and would appear to save both time and costs

                                  17   for all concerned by avoiding duplicative class certification proceedings, discovery matters, and

                                  18   dispositive motions. Finally, consolidation would permit a potential global resolution at the

                                  19   October 3rd mediation, should it prove fruitful.

                                  20           Robbins asserts in his Reply that consolidation is not one of the recognized exceptions to

                                  21   the first-to-file rule and that holding otherwise would be tantamount to barring application of the

                                  22   rule whenever actions are in front of the same district court. Such fears are overblown. As

                                  23   discussed above, Robbins’s argument that the first-to-file rule applies to matters before the same

                                  24   district court is beside the point. Even if applied, it is not “a rigid or inflexible rule to be

                                  25   mechanically applied, but rather is to be applied with a view to the dictates of sound judicial

                                  26   administration.” Pacesetter, 678 F.2d at 95. The rule does nothing to deprive a district court of its

                                  27   broad discretion to consolidate matters that are before it. Inv’rs Research Co., 877 F.2d at 777.

                                  28       ORDER CONSOLIDATING CASES, APPOINTING INTERIM CLASS COUNSEL, AND DENYING MOTION TO STAY AS MOOT
                                                                                                                 CASE NO. 18-cv-00292-RS
                                                                                            5
                                   1   Furthermore, given the cooperation already in place between the matters regarding discovery and

                                   2   mediation, a stay of the Green matter makes little sense. Since all factors favor consolidation,

                                   3   Green’s motion is granted. Accordingly, a single, consolidated complaint shall be lodged within

                                   4   ten days of the date of this Order.

                                   5          C. Appointment of Interim Class Counsel

                                   6          Rule 23 details three factors that inform a court’s designation of interim class counsel: (1)

                                   7   the work counsel has done in identifying or investigating potential claims in the action; (2)

                                   8   counsel’s experience in handling class actions, other complex litigation, and the types of claims

                                   9   asserted in the action; (3) counsel’s knowledge of the applicable law; and (4) the resources that

                                  10   counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A). There is no question

                                  11   here that both the Setareh Law Group and James Hawkins APLC have ample experience handling

                                  12   class actions and complex litigation. It is also clear that both have particular familiarity with wage
Northern District of California
 United States District Court




                                  13   and hour lawsuits.

                                  14          The only factor that separates the two is that the Setareh Law Group has been involved in

                                  15   this litigation from the outset. The Setareh Law Group filed the Robbins matter first, participated

                                  16   in briefing on Phillips 66’s motion to dismiss and strike, and has already engaged Phillips 66 in

                                  17   discovery, including securing class contact information and class data, placing the firm in a strong

                                  18   bargaining position for the October 3rd mediation. Accordingly, it makes sense for the Setareh

                                  19   Law Group to continue as counsel and they therefore will be appointed as interim class counsel.1

                                  20                                               V. CONCLUSION

                                  21          For the reasons discussed above, the Robbins and Green matters are consolidated, the

                                  22   Setareh Law Group is appointed as interim class counsel, and Robbins’s motion to stay is denied

                                  23   as moot. A Case Management Conference is set for September 5, 2019 at 10:00 AM in

                                  24   Courtroom 3, 17th Floor, San Francisco.

                                  25
                                       1
                                  26    Green contends it is premature to determine the interim class counsel prior to the consolidation
                                       of the matters. As discussed above, the matters are consolidated, and so the question is
                                  27   appropriate for review.

                                  28       ORDER CONSOLIDATING CASES, APPOINTING INTERIM CLASS COUNSEL, AND DENYING MOTION TO STAY AS MOOT
                                                                                                                 CASE NO. 18-cv-00292-RS
                                                                                         6
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: August 8, 2019

                                   4                                                 ______________________________________
                                                                                     RICHARD SEEBORG
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28      ORDER CONSOLIDATING CASES, APPOINTING INTERIM CLASS COUNSEL, AND DENYING MOTION TO STAY AS MOOT
                                                                                                                CASE NO. 18-cv-00292-RS
                                                                                       7
